—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 28, 1997, which adjudicated appellant a juvenile delinquent, following a fact-finding determination that she had committed an act which, if committed by an adult, would constitute the crime of attempted criminal possession of a weapon in the third degree, and placed her with the Division for Youth, limited secure, for a period of 18 months, unanimously affirmed, without costs.
*322The court properly denied appellant’s suppression motion. Appellant’s detention as a suspected runaway was authorized under Family Court Act § 718, and the officer’s patdown search of her knapsack, as incident to her lawful arrest, was proper (Matter of Jamel J., 246 AD2d 388; Matter of Mark Anthony G., 169 AD2d 89, 93). Moreover, appellant’s consent to a search of the knapsack was voluntary under all the circumstances and was not the product of any unlawful police conduct (see, Matter ofGissette Angela P., 172 AD2d 117, affd 80 NY2d 863).
Concur — Ellerin, J. P., Wallach, Tom and Mazzarelli, JJ.